DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  October 5, 2021 has been entered.
 
Response to Amendment
3.  The amendment filed by Applicant on October 5, 2021 has been fully considered. The amendment to instant claim 7 and addition of new claims 15-18 are acknowledged.
The support for the amendment is found in instant specification ([0069], [0060], [0061] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the amended claim 11 recites the broad recitation addition of a divalent or trivalent water-soluble metal salt, and the claim also recites aluminum sulfate as the salt which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

6.  Claim 14, which is dependent on claim 7, recites the water-soluble salt being an aluminum salt. However, there is a lack of antecedent basis for said limitation since claim 7 is silent with respect to any water-soluble salts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 7, 10, 12-13, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in  view of Yasuda et al (US 3,886,100),
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

8.  Tokoro’756 discloses a method for producing tubular foamed particles with a through hole having inner diameter dmin of at least 1.5 mm, or at least 3 mm to 10mm (Abstract; col. 6, lines 47-54, as to instant claim 7) and the ratio of inner diameter to outer diameter dmin/Dmin of 0.25-0.85 (col. 6, lines 45-53, as to instant claim 16), the method comprises:

2) dispersing the thus-obtained resin particles in a dispersion medium in the presence of a blowing agent in a closed vessel to heat the resultant dispersion to a temperature not lower than the temperature at which the resin particles are softened, thereby impregnating the resin particles with the blowing agent;
3) opening the vessel to release the resin particles into an atmosphere of a pressure lower pressure and forming the foamed particles (col. 7, lines 35-50),
wherein the resin used for making the particles comprises ethylene-butene block copolymers, ethylene-propylene block copolymers (col. 7, lines 52-65),
and wherein the resin is further cross-linked by addition of a peroxide (col. 7, line 65-col. 8, line 1).
The ratio of inner diameter d’min to outer diameter D’min of the resin particles (d’min/D’min), as well as the ratio of the length of in a direction perpendicular to the section body (L’) to the outer diameter (D’) L’/D’ , respectively correspond to the dmin/Dmin values and L/D values of the foamed particles (col. 8, line 66-col. 9, line 10). The foamed particles having expansion ratio of 5-30 times (col. 13, lines 45-50). Since the ratios of d’min/D’min and L’/D’ correspond to dmin/Dmin and L/D, therefore, the expansion appears to take place substantially equality in all dimensions. And given i) the expansion ratio is 5 times, i.e. about 1.6 times in each of three dimensions, ii) the mass during expansion does not change, but only volume changes, and iii) given the inner diameter of the foamed particles is 3 mm, or 5mm, therefore, the inner diameter of In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  As to instant claim 18, Tokoro’756 further discloses a method for making an expansion-molded article comprising filling the foamed particles with through hole into a mold and molding the foamed particles under heat (Abstract).

10. Though Tokoro’756 discloses the resin used for making the foamed particles being an ethylene-based block copolymer, the peroxide being added to cross-link the particles, Tokoro’756 does not explicitly recite said ethylene-based block copolymer being a block copolymer of a polyethylene block and an ethylene/alpha olefin copolymer block, including multi-block, and having flexural modulus of 10-100 MPa, and the used peroxide being such that to fulfill the inequality (1) of instant claim 7 and having 10-hour 

11. However, Prieto et al discloses a method for making a foam in form of expansive beads ([0103]-[0104]) comprising:
1) compounding by dispersive mixing in a BRABENDER or BANBURY mixer the following components ([0164]):
  a)  multi-block copolymer comprising a “hard” and a “soft” segments, specifically “hard” segment composed entirely of ethylene, i.e. polyethylene block, and the “soft” segment comprising ethylene/C3-20 alpha-olefin copolymer, i.e. ethylene/C3-20 alpha-olefin copolymer block ([0022]-[0026], [0028], [0088], also as to instant claim 12), having melting point of 115-125ºC ([0031]) and flexural modulus of 20-90 MPa ([0066]);
  b) a cross-linking agent ([0116]), specifically, 1,1-di-t-butylperoxy 3,3,5-trimethylcyclohexane ([0121]);
  c) a foaming agent ([0028]),
wherein the activation of cross-linking takes place first, followed by the activation of the foaming ([0117]);
2) cross-linking and foaming the composition,
the cross-linking is conducted at a temperature of 150-250ºC ([0118]).
The specifically exemplified block copolymer is having Tm of 115.7ºC ([0212]).
Density of the foam is 0.15-0.5 g/cc ([0028], [0106], as to instant claim 13).

Required Temperature for 1-hour and 10-hours Half-time” flyer, the 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane is having a 10-hour decomposition half-time of temperature 90ºC (as to instant claim 10).
Given the Tm of the block copolymer is 115.º7C ([0212]), and 10-hour decomposition half-time is 90ºC, therefore, the inequality (1) of instant claims 7:
(115.7 – 90 = 25.7)  is fulfilled.

13.  Given the cross-linking is conducted at 150ºC ([0118]) and Tm of the block copolymer is 115.7ºC, therefore, the cross-liking appears to take place at a temperature of (150-115.7) = 34.7ºC, i.e. 34.7ºC above the Tm of the polymer.

14. The foams/expanded beads of Prieto et al can have passages extend completely through the foam, as a hole ([0115]). That is, the expanded beads of Prieto et al comprise, at least partially, through holes as well.
The composition may further comprise 0.1-30%wt of a filler, such as calcium sulphate, barium sulphate or aluminum silicate ([0147]).

15. Thus, Prieto et al  discloses a method for producing the expanded/foamed beads using a multi-block polyethylene/ ethylene-alpha olefin block copolymer in the presence of a cross-linking agent and a foaming agent by suspending the beads into a mixer, adding a cross-linking agent and a foaming agent, followed by cross-linking and foaming, wherein Prieto et al explicitly teaches that the cross-linking agent is activated first, i.e. cross-linking is taking place first, followed by the foaming step.
Tokoro’756 and Prieto et al   are related to methods for making expanded beads/particles using ethylene-based block copolymers, further cross-linked with peroxides, and thereby belong to the same field of endeavor, wherein Prieto et al    teaches the use of multi-block copolymer having a polyethylene block and an ethylene/alpha olefin copolymer block and having flexural modulus of 20-90 MPa, and further teaches the use of 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane having a 10-hour decomposition half-time temperature of 90ºC  as the peroxide cross-linking agent, therefore, based on the combined teachings of Tokoro’756 and Prieto et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use the multi-block copolymer having a polyethylene block and an ethylene/alpha olefin copolymer block and having flexural modulus of 20-90 MPa as the ethylene-based block copolymer in the method of Tokoro’756, and further to choose and use, or obvious to try to choose and use 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane having a 10-hour decomposition half-time temperature of 90ºC  as the peroxide cross-linking agent in the method of Tokoro’756, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
Tokoro’756 in view of Prieto et al before addition of the foaming agent since the cross-linking agent is activated first and thereby will intrinsically and necessarily lead to at least partial cross-linking of the beads,  and since selection of any order of mixing ingredients is prima facie obvious. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

18.  In the alternative, though Tokoro’756 in view of Prieto et al do not explicitly disclose the steps of the process in the order as claimed in instant invention,
Yasuda et al discloses a process for making a cross-linked expanded polyolefin resin particles comprising:
1) suspending/dispersing particles of polyolefin resin,  a cross-linking agent, such as organic peroxide, inorganic metallic salt, such calcium phosphate in amount of less than 1%wt or 0.3 pbw (Table 1, col. 3, lines 48-50; col. 5, line 65-col. 6, line 5) as dispersing agent, in water;

3) cross-linking the particles;
4) adding the foaming agent to the cross-linked particles to incorporate the foaming agent into the particles and forming the pre-foamed particles;
5) subjecting the pre-foamed particles to foaming ( col. 2, lines 3-46).

19. Since the process for making the cross-linked expanded polyolefin particles comprising sequential steps of adding a cross-linking agent, cross-linking the particles, followed by incorporating the foaming agent and foaming the cross-linked particle is known in the art, as taught by Yasuda et al, therefore, based on the combined teachings of Yasuda et al and Tokoro’756 in view of Prieto et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct  the process of making cross-linked multi-block polyethylene particles of Tokoro’756 in view of Prieto et al according to the teachings of Yasuda et al, i.e. adding/impregnating the foaming agent into the beads after the cross-linking of the beads is at least partially completed, so to allow the desired level of cross-linking being achieved before starting the foaming step, thereby arriving at the present invention. 

20.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21. Since density of the multi-block ethylene-based copolymer is 0.860-0.925 g/cc, preferably 0.867-0.910 g/cc ([0068] of Prieto et al), the bulk/apparent expansion ratio of the foamed particles is the value determined by dividing the density of the base resin by bulk/apparent density of the foamed particles (col. 21, lines 30-35 of Tokoro’756) and the exemplified bulk expansion ratio of the foamed particles is 10.5-30.5 (Table 2 of Tokoro’756), therefore, given the density of the multi-block ethylene-based copolymer .

22.  Claims 7, 10-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in  view of Yasuda et al (US 3,886,100), further in view of Sasaki (US 2006/0223897).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

23. The discussion with respect to Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer alone, or alternatively in  view of Yasuda et al (US 3,886,100), set forth in paragraphs 7-21 is incorporated here by reference.

24. Though Tokoro’756 in view of Prieto et al discloses the addition of metal salts such as barium sulfate ([0147] of Prieto et al), Tokoro’756 in view of Prieto et al do not 

25. However, Sasaki discloses a method for making expanded beads based propylene-ethylene block copolymer and having a through hole extending therein (Abstract, [0083], as to instant claim 7), comprising dispersing the resin particles having through holes in a dispersing medium, such as water, in an autoclave together with a foaming agent, followed by impregnating said particles with the foaming agent and foaming ([0092], [0100]), wherein the dispersion medium is further comprising aluminum sulfate in amount of 0.001-5 pbw per 100 parts of the resin particles as the dispersing aid ([0106]).

26. Since Sasaki and Tokoro’756 in view of Prieto et al,  alternatively in view of Yasuda et al are related to methods for forming expanded polyolefin resin particles by dispersing the resin particles in a dispersing medium such as water, followed by impregnating the particles with the foaming agent and foaming, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sasaki and Tokoro’756 in view of Prieto et al, alternatively in view of Yasuda et al and to include, or obvious to try to include, at least partially the aluminum sulfate as the dispersion aid into the dispersion medium used in the process of Tokoro’756 in view of Prieto et al, alternatively in view of Yasuda et al,  so to further increase stability of the dispersion of Tokoro’756 in view of Prieto et al, alternatively in view of Yasuda et al, and since it would have been obvious . 

27.  Claims 7, 10, 12-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in  view of Yasuda et al (US 3,886,100), further in view of INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

28. The discussion with respect to Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer alone, or alternatively in  view of Yasuda et al (US 3,886,100), set forth in paragraphs 7-21 is incorporated here by reference.
29. Though Tokoro’756 in view of Prieto et al disclose the use of multi-block copolymer comprising a polyethylene block and an ethylene-alpha olefin copolymer Prieto et al), Tokoro’756 in view of Prieto et al do not explicitly recite said copolymers having a type A durometer hardness of 65-88.

30. However, INFUSE Olefin Block copolymer flyer provides commercial multi-block ethylene-based copolymers, wherein the commercial multi-block copolymer INFUSE 9530 is having excellent tensile strength (17 MPa), Shore A hardness of 83 and further is specifically cited as being used in foam applications (see INFUSE Olefin Block copolymer flyer). As evidenced by Takagi et al, INFUSE 9530 is further having flexural modulus of 28 MPa ([0103] of Takagi et al).

31. Since the multi-block ethylene-based copolymers are commercially available under a trademark INFUSE, wherein the specific commercial product INFUSE  9530 is having flexural modulus of 28 MPa, as required by Tokoro’756 in view of Prieto et al, and is specified as being used in foam applications, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to choose and use, the commercial multi-block ethylene-based copolymer INFUSE 9530 as the multi-block ethylene-based resin in the process of Tokoro’756 in view of Prieto et al as well, since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is 

32. It is further noted that the single multi-block copolymer used in examples of instant invention is having melting point of 120ºC, MFR of 5.4 g/10 min, type A durometer hardness of 86 and flexural modulus of 28 MPa (see [0091] of instant specification). Comparing the properties of the multi-block copolymer used in instant invention with the properties of the commercial product INFUSE 9530, as cited by Takagi et al ([0103]), it appears that the multi-block copolymer used in instant invention is either the commercial product INFUSE 9530, or the product essentially the same as the commercial product INFUSE 9530, as well.

Response to Arguments
33.  Applicant's arguments filed on October 5, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764